Quillian, Justice.
This case involves the probate of a will. On appeal in the Superior Court of DeKalb County the judge directed a verdict in favor of the propounder. The caveatrix appealed the case to this court. Here the appellant insists the direction of the verdict was error for the sole reason that, as she contends, there was some evidence to support the grounds of the caveat that the testator did not possess testamentary capacity and that the sole beneficiary of the will induced the testator to make the same through the exercise of undue influence over him. Held:
1. There was evidence, undisputed, that the testator was of sound and disposing mind, and the only evidence relied upon by the caveatrix to prove his mental incapacity was disputed testimony that he could not read. Proof of illiteracy standing alone is no evidence of insanity or mental weakness. 94 CJS 706, Wills, § 16. The evidence demanded a verdict *633in favor of the propounder on the issue of mental competency of the testator.
Submitted December 16, 1965
Decided January 6, 1966.
Miles B. Sams, for appellant.
Weekes & Candler, John Wesley Weekes, for appellee.
2. The record contains no evidence that the beneficiary or any other person influenced or used any influence over the testator to induce him to make the will.
3. The proof of the testator’s mental capacity, the voluntariness of his action in making the will and of the requisite formalities in its execution were established through the undisputed testimony of the witnesses to the will.

Judgment affirmed.


All the Justices concur.